DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 5/31/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "receiving" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the receiving”.
Claim 9 recites the limitation "conveying" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the conveying”.
Claim 9 recites the limitation "un-peeled objects" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the un-peeled objects”.
Claim 9 recites the limitation "said controller" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “said at least one controller".
Claim 9 recites the limitation "un-peeled objects" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the un-peeled objects”.
Claim 9 recites the limitation "un-peeled objects" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the un-peeled objects”.
The term “loosely” in claim 9, line 12 is a relative term which renders the claim indefinite. The term “loosely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art at the time of filing may interpret peels as loosely bonded while another may interpret the same peels as not loosely bonded.
Claim 9 recites the limitation "un-peeled objects" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the un-peeled objects”.
Claim 9 recites the limitation "peeling" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the peeling”.
Claim 9 recites the limitation "separation" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the separating”.
Claim 9 recites the limitation "said controller" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “said at least one controller”.
The term “loosely” in claim 9, line 16 is a relative term which renders the claim indefinite. The term “loosely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art at the time of filing may interpret skin as loosely bonded while another may interpret the same skin as not loosely bonded.
Claim 9 recites the limitation "controller" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “said at least one controller”.
The term “hot” in claim 9, line 23 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art at the time of filing may interpret particles as being “hot” while another may interpret the same particles as not being hot.
The term “abrasive” in claim 9, line 23 is a relative term which renders the claim indefinite. The term “abrasive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art at the time of filing may interpret particles as being “abrasive” while another may interpret the same particles as not being abrasive.
The term “abrasive” in claim 9, line 24 is a relative term which renders the claim indefinite. The term “abrasive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art at the time of filing may interpret a receiver as being “abrasive” while another may interpret the same receiver as not being abrasive.
The term “loosely” in claim 9, line 27 is a relative term which renders the claim indefinite. The term “loosely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art at the time of filing may interpret skin as loosely bonded while another may interpret the same skin as not loosely bonded.
The term “abrasive” in claim 9, line 28 is a relative term which renders the claim indefinite. The term “abrasive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art at the time of filing may interpret particles as being “abrasive” while another may interpret the same particles as not being abrasive.
Claim 9 recites the limitation "un-peeled objects" in line 31.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the un-peeled objects”.
Claim 9 recites the limitation "abrasive particles" in line 32.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the abrasive particles".
The term “loosely” in claim 9, line 33 is a relative term which renders the claim indefinite. The term “loosely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art at the time of filing may interpret skin as loosely bonded while another may interpret the same skin as not loosely bonded.
Claim 9 recites the limitation "abrasive particles" in line 35.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the abrasive particles".
Claim 9 recites the limitation "abrasive particles" in line 36.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the abrasive particles".
Claim 9 recites the limitation "heated abrasive particles" in line 38.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “heated abrasive particles” and later stating “the heated abrasive particles”.
The phrase “abrasive conveyor” in Claim 9, line 38 is vague and indefinite as it is unclear what is the difference between an “abrasive conveyor” and a conveyor that is not an “abrasive conveyor”.
Claim 10 recites the limitation "un-peeled objects" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the un-peeled objects”.
Claim 10 recites the limitation "conveyed un-peeled object" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the conveyed un-peeled objects”.
Claim 10 recites the limitation "said controller" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “said at least one controller".
Claim 10 recites the limitation "treated un-peeled objects" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the treated un-peeled objects".
Claim 10 recites the limitation "said controller" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “said at least one controller".
Claim 10 recites the limitation “chemical treatment” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “chemical treatment” and later stating “the chemical treatment”.
Claim 10 recites the limitation “decolourization treatment” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “decolourization treatment” and later stating “the decolourization treatment”.
Claim 10 recites the limitation “decolorized un-peeled objects" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the decolorized un-peeled objects".
Claim 10 recites the limitation “drying” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the drying”.
Claim 10 recites the limitation "said controller" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “said at least one controller”.
Claim 10 recites the limitation "dried un-peeled object" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the dried un-peeled objects”.
Claim 10 recites the limitation "dried un-peeled object" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the dried un-peeled objects”.
Claim 11 recites the limitation “the step of real-time controlling” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “step of real-time controlling”.
Claim 11 recites the limitation "said controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “said at least one controller”.
Claim 11 recites the limitation “said chemical treatment unit” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “chemical treatment unit”.
Claim 11 recites the limitation “said decolourization unit” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “decolourization unit”.
Claim 11 recites the limitation “said drier” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “drier”.
Claim 11 recites the limitation “said drier” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “drier”.
Claim 11 recites the limitation “said peeling and separation unit” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “peeling and separation unit”.
Claim 13 recites the limitation "agitator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the agitator”.
Claim 14 recites the limitation "abrasive particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the abrasive particles".
Claim 14 recites the limitation "abrasive particles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the abrasive particles".
Claim 14 recites the limitation "said plates" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "plates".
Claim 14 recites the limitation "abrasive particles" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the abrasive particles".
Claim 16 recites the limitation "said plates" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “plates”.
Claim 16 recites the limitation "abrasive particles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the abrasive particles".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anjou et. al. (US 4,083,836) in view of Witte (4,045,879).
The claims are written with numerous errors as discussed above.  The Examiner has attempted to interpret what Applicant is trying to claim.
The claims are interpreted as being directed to a method for peeling wherein the machine can be organized as a package of parts or parts that are spaced from each other.
Regarding Claim 9, Anjou (‘836) teaches a method for peeling skin from un-peeled objects by machine a machine for separating abrasive peels (skill/hulls) from the meats of oilseeds (See Abs., FIGs 1, 3, col. 4, l. 65+, col. 7, Example 1.) 

    PNG
    media_image1.png
    621
    408
    media_image1.png
    Greyscale

wherein the machine is controlled (See Abs., FIGs 1, 3, col. 4, l. 65+, col. 7, Example 1.); wherein the materials are conveyed (See Abs., FIGs 1, 3, col. 4, l. 65+, col. 7, Example 1.); wherein the abrasive fluted rollers crack the seeds having abrasive hulls allowing for separation of the hulls from the meats (See Abs., FIGs 1, 3, col. 4, l. 65+, col. 7, Example 1.); wherein the materials are agitated in the gravity tables and heated with live and jacketed steam (See Abs., FIGs 1, 3, col. 4, l. 65+, col. 7, Example 1.); wherein the peels/hulls are separated by size with the cracked dehulled materials passing through the sieves/screens and the larger materials staying above and recycled back for further cracking and dehulling (See Abs., FIGs 1, 3, col. 4, l. 65+, col. 7, Example 1.), however, fails to expressly describe all of the various parts in a single package described as a machine and the machine being controlled by a controller.
Witte (‘879) teaches a method with a machine from cracking and separating hulls from meats of oilseeds wherein the hulls of oilseeds are cracked and separated while being subjected to heating in an assembly of parts into a unitary package of parts (See col. 3, col. 12+, FIGs 1-4.).  

    PNG
    media_image2.png
    614
    343
    media_image2.png
    Greyscale

Depending on the spacing requirements of the production area and the technical skills of the installers and maintenance personnel the parts can either be assembly as a single machine or spread out as a spread-out machine.  Therefore, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Anjou (‘836) and Witte (‘879) before them to organize the various parts together and describe the parts a singular machine or as a machine with separately spaced parts.
Regarding the controller, it would have been obvious to a person having ordinary skill in the art at the time of filing that the various parts of the machine(s) as taught by Anjou (‘836) and Witte (‘879) do not run independently.  For example, if a shaft or coupling in a conveyor part or motor would break or shear it would have been obvious the various parts and systems are interlocked by a controller otherwise the parts before would continue to run and feed material which would result in the equipment plugging leading to potential and catastrophic failure of the equipment.  This clearly does not exist and would be extremely dangerous to operate in such a manner.  Therefore, it would be foreseeable to a person having ordinary skill in the art at the time of filing to use at least one controller to control the machine so it can function as intended and provide a safe working environment for the operators.
Regarding Claim 10, Anjou (‘836) teaches a method wherein the oilseed material is chemically contacted with hexane solvent (See Abs., FIGs 1, 3, col. 4, l. 65+, col. 7, Example 1.); wherein when the golden oil is extracted from the oilseed meats the cake/meal changes color as the cake/meal has minimal residual oil after extraction (See Abs., FIGs 1, 3, col. 4, l. 65+, col. 7, Example 1.); wherein the cake/meal material is heated and dried and cooled to ambient temperature by the desolventizer/toaster/dryer/cooler (See Abs., FIGs 1, 3, col. 4, l. 65+, col. 7, Example 1.), however, fails to expressly describe the machine being controlled by a controller.
It would have been obvious to a person having ordinary skill in the art at the time of filing that the various parts of the machine(s) as taught by Anjou (‘836) and Witte (‘879) do not run independently.  For example, if a shaft or coupling in a conveyor part or motor would break or shear it would have been obvious the various parts and systems are interlocked by a controller otherwise the parts before would continue to run and feed material which would result in the equipment plugging leading to potential and catastrophic failure of the equipment.  This clearly does not exist and would be extremely dangerous to operate in such a manner.  Therefore, it would be foreseeable to a person having ordinary skill in the art at the time of filing to use at least one controller to control the machine so it can function as intended and provide a safe working environment for the operators.
Regarding Claim 11, Anjou (‘836) teaches the method discussed discussed above, however, fails to expressly describe the machine being controlled by a controller.
It would have been obvious to a person having ordinary skill in the art at the time of filing that the various parts of the machine(s) as taught by Anjou (‘836) and Witte (‘879) do not run independently.  For example, if a shaft or coupling in a conveyor part or motor would break or shear it would have been obvious the various parts and systems are interlocked by a controller otherwise the parts before would continue to run and feed material which would result in the equipment plugging leading to potential and catastrophic failure of the equipment.  This clearly does not exist and would be extremely dangerous to operate in such a manner.  Therefore, it would be foreseeable to a person having ordinary skill in the art at the time of filing to use at least one controller to control the machine so it can function as intended and provide a safe working environment for the operators.
Regarding Claim 12, Anjou (‘836) teaches the method discussed above, however, fails to expressly describe the type of agitation.
Applicant does not set forth any non-obvious unexpected results for selecting one type of agitation over another.  It would have been foreseeable and obvious at the time of filing to select any known type of agitation known in the art, including the types set for in the claim to allow for the separation of the hulls from the meats and not have the materials sit on the gravity table without moving.  Stationary gravity tables/sieves do not exist and must vibrate to function as intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
June 1, 2022